[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has filed an objection to the acceptance of the report of the attorney trial referee in this matter. The defendant has moved for acceptance.
The plaintiff objects to the measurement of damages. He has received $55,685. Exh. O. The referee found the worth of the work was $45,000. ". . . the approved method under ordinary conditions to deduct from the contract price such as it would cost to make CT Page 10181 the work comply with the contract" Daly  Sons v. New Haven Hotel Co., 91 Conn. 280, 288. The referee found the plaintiff has been paid in full. The objections to the acceptance of the report are overruled.
The report of the trial referee is accepted. Judgment maybe entered for the defendant.
Robert P. Burns, Judge